ORDER ON PETITION TO REHEAR
Appellants argue that this Court erred in stating that the Tax Enforcement Procedures Act (TEPA) is applicable to county taxes. Petitioner points out that T.C.A. § 67-1-1402 is applicable only to state taxes and taxes collectible by the Commissioner of Revenue. Petitioner also points out that the case of Barrow v. Tennessee Department of Revenue, 647 S.W.2d 232 (Tenn.1983), limits itself to situations where only state taxes are involved. Appellants assert that since the TEPA is not applicable, the statutes still apply which require that the taxes must be paid before a suit alleging their illegality can be commenced. - ,
Appellants’ argument overlooks the fact, however, that under Section 9 of the private act it is the express intent of the Legislature “that the provisions of law which apply to the recovery of state taxes illegally assessed and collected be conformed to apply to the recovery of taxes illegally assessed and collected under the *99authority of this Act.” Since the provisions of the TEPA supercede all other statutes with respect to the collection of state taxes, and since the private act places the collection of its tax on the level of the collection of state taxes, the TEPA therefore governs the procedures for the collection of the tax in question.
The petition for rehearing is, therefore, denied.